01/12/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                               Case Number: DA 20-0611


                                        DA 20-0611


 TERRY WALLACE,
                                                                          FILED
                                                                          JAN 1 2 2021
             Plaintiff and Appellant,
                                                                       Bowen Greenwood
                                                                     Clerk of Supreme Court:
                                                                        State of Montana
       v.
                                                                      ORDER
 LAW OFFICE OF BRUCE SPENCER,PLLC,
 LPH,INC, a Montana Corporation, GEISZLER
 STEELE,PC, and John Does 1-5,

             Defendants and Appellees.



       Appellant Terry Wallace has filed an Appellant's M.R.App.P. 7(4)(g) Affidavit
stating that he is unable to afford appellate mediation.
      IT IS HEREBY ORDERED that this matter shall proceed without mediation.
       The Clerk is directed to provide copies of this Order to Terry Wallace and to all
counsel of record.
      DATED this 1 Z._ day of January, 2021.
                                                  For the Court,




                                                                   hief Justice